Application by petitioner for reinstatement as a member of the Bar granted; petitioner reinstated and his name ordered to be restored to the roll of attorneys. Upon being called as a witness before the Judicial Inquiry in Kings County, the petitioner, in reliance on the Fifth Amendment, had refused to answer relevant questions on the ground that his answers might tend to incriminate him. Based primarily on such refusal a disciplinary proceeding to disbar him was instituted and the issues therein were referred to a Special Referee. After hearings, the Referee recommended disbarment solely on the ground that petitioner had refused to testify before the Judicial Inquiry and that this court had held that such refusal constitutes professional misconduct and requires disbarment (Matter of Cohen, *7929 A D 2d 436, affd. 7. N T 2d 488). On May 2, 1960, this court confirmed the Referee’s report and disbarred petitioner for the reason stated (Matter of Silver v. Haas, 10 A D 2d 947). Thereafter the petitioner, on his own initiative, appeared and testified before the Justice conducting the Judicial Inquiry. The evidence before such Justice and his report to this court discloses (1) that petitioner has now answered all questions freely and unreservedly; (2) that he originally invoked the Fifth Amendment in good faith; and (3) that he has not committed any act of professional misconduct other than having originally failed to co-operate with the Judicial Inquiry by refusing to testify. While, as indicated by our position in the Cohen ease (supra) and by our disbarment of petitioner, we strongly disapprove of his conduct in having refused originally to testify, nevertheless under the circumstances now present, since petitioner has purged himself by appearing promptly before the Judicial Inquiry and testifying fully and freely, and since the record shows that he has not committed any other act of professional misconduct, we believe he should now be reinstated. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.